MEMORANDUM OF DECISION.
This is an appeal from a pro forma decree of the Superior Court (Knox County) reflecting a Workers’ Compensation Commission decision which denied petitioner’s claim for compensation. The Superior Court decree provides as follows: “The Decree of the Worker’s Compensation Commission dated February 5, 1981 and further amplified by Decree dated March 31, 1981 is hereby affirmed.” The decree is not a final judgment and accordingly the petitioner’s appeal is premature. Murphy v. City of Bangor, Me., 422 A.2d 1013, 1014 (1980) establishes that the decree must expressly state the relief granted and “should contain within its four corners the mandate of the court without reference to other documents.”
If, after remand, another appeal is filed, further briefs and oral argument shall not be required. The Court has had the benefit of briefs and argument upon the merits.
The entry is:
Appeal dismissed.
Remanded to Superior Court for further action consistent with the opinion herein.
All concurring.